Title: From John Adams to Daniel Stevens, 18 June 1798
From: Adams, John
To: Stevens, Daniel


To the Citizens of Saint Lukes Parish in the State of South Carolina
Gentlemen
Philadelphia June 18. 1798

Your Address and Memorial to the President, Senate and House of Representatives, of the United States has been transmitted to me by your Chairman Mr. Stephens.
The present Period is indeed pregnant with Events, probably of the greatest importance to the Safety and Welfare of our Country. Your Sentiments and determinations are natural and highly Spirited and patriotic.
Not only the Advantages, but the Duty of Neutrality, not only the Blessings but the Justice of Peace have indeed been the Objects of great and repeated Exertions of the Executive Authority of the United States, from the Commencement of the War in Europe. Although, at the expence of infinite Patience We have hitherto have ‘till lately avoided even a Resistance to Hostilities, it is now apparent, that Integrity and forbearance will preserve Us no longer, in peace.
I cannot go over repeat the enumeration of the Insults, the Outrages, the Cruelties and Contempt with which We have been treated: nor can I describe to you that Scorn of Truth, Honour Honor, Justice and Humanity against which We have to contend. The Vengeance of Heaven in full Phials has been  and will be poured out, upon every Nation and portion of a Nation, that Submits to it.
John Adams